ORDER

PER CURIAM.
Jeremy Grant (Appellant) appeals from the trial court’s judgment finding him guilty of one court of tampering with a motor vehicle. We have reviewed the briefs’ of the parties and the record on appeal and conclude the trial court did not err in denyihg Appellant’s motion to suppress evidence. State v. Grayson, 336 S.W.3d 138, 142 (Mo. banc 2011). An extended opinion would have no precedential value. We have, however, provided a memorandum setting forth the reasons for our decision to the parties -for their use only, We affirm the judgment pursuant to *605Missouri Rule of Criminal Procedure 30.25(b). .